Citation Nr: 0812551	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for a chronic 
dermatological disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for pes planus with 
calluses.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1971.  
He was born in 1950.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

A personal hearing was held at the VARO in December 2003; a 
transcript is of record.

In a decision in August 2005, the Board granted service 
connection for hepatitis C.  The RO subsequently effectuated 
that grant, initially assigning a noncompensable rating which 
was later raised to 10 percent disabling; that issue is no 
longer part of the present appeal.  In the same August 2005 
decision, the Board remanded the issues shown on the first 
page, above, for additional development.

Service connection is also in effect for post-traumatic 
stress disorder (PTSD), for which a 100 percent rating is 
assigned; and erectile dysfunction, for which a 
noncompensable rating is assigned (in addition to special 
monthly compensation on account of loss of use of a creative 
organ).

During the course of the current appeal, the veteran has 
raised a number of other issues, none of which have been 
perfected for and are not now part of the current appeal.



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has a defective hearing disability according to VA standards 
which is due to active military service or any disability of 
service origin, and sensorineural hearing loss was not 
present to a compensable degree within one year after service 
separation.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
chronic dermatological disorder of service origin.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's benign 
essential hypertension is of service origin, was present to a 
compensable level within one year after service separation, 
or is in any way due to or impacted by his service-connected 
disabilities, on either a causation or an aggravation basis.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's current 
pes planus with calluses is of service origin; any pre-
existing foot problems were not changed in or as a result of 
service, and symptoms did not permanently increase as a 
result of service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and is not due to any disability of service origin, and 
sensorineural hearing loss as an organic disease of the 
nervous system may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.385, 4.85 (2007).

2.  A chronic dermatological disorder was not incurred in or 
aggravated by service and is not due to service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.310 (2007). 

3.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not due to, the result of, or aggravated by, 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.385, 4.85 (2007).

4.  Pes planus with calluses was not incurred in or 
aggravated by service, and is not due to any disability of 
service origin.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  The VCAA notice 
requirements apply to all elements of a claim.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran filed a claim for service connection for a foot 
disorder in 1985 but did not fully pursue it; and again for 
skin and foot disabilities in 1991.  A rating in March 1992 
denied service connection for calluses of both feet and a 
chronic skin condition.  He filed a timely Notice of 
Disagreement, and an SOC and SSOCs were issued, but he did 
not then pursue it further.  The veteran filed most of his 
current claim in December 2001.  Throughout, extensive 
development was undertaken and correspondence sent to the 
veteran commencing in December 2001 with regard the 
requirements to support his claims and related matters.  In 
March 2002, he added a claim for defective hearing and a 
development letter was sent to him in May 2002.  Clinical 
records were obtained and a rating action in December 2002 
denied his claims.  A comprehensive SOC was issued in July 
2003 and he filed a Substantive Appeal on a VA Form 9, in 
July 2003.  A personal hearing was held at the VARO in 
December 2003, a transcript of which is of record.  Again, 
correspondence was sent to him with regard to additional 
evidence required to support his claim.

In the Board's remand of August 2005, he was again apprised 
of what was required for support of his claims.  Throughout, 
the VARO sent him an explanatory letters, and an SOC and 
SSOCs were issued and additional correspondence was sent to 
the veteran.  In the aggregate, the Board finds that the RO 
has satisfied the duty to notify and assist under the VCAA.




The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  Neither has he 
suggested in any way that there is any prejudice due to a 
lack of proper VA notice or assistance.

In the aggregate, the veteran has demonstrated actual 
knowledge of, and has acted upon, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim) and related notification 
requirements have been fulfilled as contemplated in Vasques-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, any absence 
of information was harmless error and, to whatever extent the 
decision of the Court in Dingess, supra, requires more 
extensive notice in claims for compensation, the Board notes 
that such information was provided to the veteran.  Any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Generally Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including essential 
hypertension and an organic disease of the nervous system 
(e.g., sensorineural hearing loss), may be presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  Any 
increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b)(2007)).  Since VA has been complying with Allen 
since 1995, the regulatory amendment effects no new 
liberalization or restriction in the present appeal.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while 


someone who is a layperson is not considered capable of 
opining on matters requiring medical knowledge, they are 
permitted to provide observations.  See Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).


III.  Claims for Service Connection

A.  Defective Hearing

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  

In assessing impairment of auditory acuity, an audiologist 
may determine that the most accurate reflection of the actual 
loss is reflected in puretone threshold scores only rather 
than combining those with speech discrimination, e.g., when 
the examiner certified that it is not appropriate to use the 
speech discrimination score because of language difficulties, 
inconsistent speech discrimination scores or similar reasons.  
38 C.F.R. § 4.85.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993); see 38 C.F.R. § 3.303(d).

On entrance examination in December 1968, the veteran's 
audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
--
0
LEFT
10
5
0
--
0

No ear or hearing problems were complained of, or found, in 
service.

On the veteran's separation examination in March 1971, 
hearing acuity was 15/15 by both whispered and spoken voice.  
In his initial claim for VA compensation benefits, filed in 
1991, he made no mention of defective hearing.

On a VA examination in April 1991, the veteran's hearing was 
described as "OK".  On VA examination in November 1991, he 
did not complain of a hearing loss, and none was found on 
examination.

In July 1992, the veteran complained that he had intermittent 
trouble hearing in large groups of people or when there was 
background noise.  On the authorized audiological evaluation 
at that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
35
30
LEFT
15
15
20
35
50

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 100 percent in the left ear.

Another, undated, audiogram is of record showing entirely 
normal decibels at all levels.

On VA examination in September 2006, the veteran said he had 
noted hearing loss some 15 to 20 years before.  He reported 
having been exposed to noise in service.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
20
LEFT
15
20
25
25
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
However, although the examiner opined that the speech 
responses were excellent in the right ear, the findings in 
the left ear were entirely inconsistent, the studies were not 
reliable, and he was to be rated on pure tones only.  Under 
those criteria, since he had no hearing disability per VA 
standards, there was no need for the examiner to opine as to 
etiology.

In assessing the claim with regard to defective hearing, the 
veteran manifests some hearing loss at the higher 
frequencies, above the conversational tones that are used for 
measuring hearing disability pursuant to VA regulations.  
That is not to say that he does not have problems on 
occasion, as he has described, hearing in a crowd or with 
background noise.  In fact, those symptoms would be 
consistent with the modest elevation in decibels at the 
higher levels identified above.

However, he does not have a hearing loss disability as 
defined by the standards under which service connection might 
be in granted (and has not had such disability during the 
claim and appellate period, as shown in the findings above).  
Therefore, the issue of possible or probable etiology is 
rendered moot.  The evidence in that regard is not equivocal, 
and a reasonable doubt is not raised.  Service connection for 
defective hearing is not in order.

B.  Chronic Dermatological Disorder

On entrance examination in December 1968, the veteran 
reported that he had suffered with a "rash in past" and 
"Athlete's foot".  No skin disorder was found on 
examination.

In March 1969, the veteran was seen for acute follicular 
conjunctivitis in his eyes.  In June 1969, he was noted to 
have a hypertrophic scar on his left upper arm caused by 
burning a small tattoo with a cigarette, for which excision 
was undertaken without chronic residuals after an initial 
opening up, and with no residual sign of infection.

In January 1970, he was seen for sores on the edge of his 
lip, left corner, and in the left nares of the nose, for two 
weeks.  A gray exudative lesion was found for which 
Bacitracin was provided.  In June 1970, he complained of a 
rash on his penis which was felt a heat rash type formation.  
Foster soap was recommended along with topical ointment.  In 
March 1971, he returned with complaints of the lesion on his 
penis having ruptured.  On examination, he had a small non-
indurated painless lesion and small vesicular lesions on his 
foreskin.  Diagnosis was made of herpes progenitalis.

On his separation examination in March 1971, only a painless 
ulcer on his penis was noted.  He had neither complaints nor 
clinical findings of any skin disorder.

In the veteran's initial claim for VA compensation benefits, 
filed in 1991, he reported having had a skin rash in service 
in 1971, and said that he had been seen for a rash at a VA 
facility in 1971-1972.  No clinical records were found for 
such care. 

On VA hospitalization from June to September 1994, he was 
found to have tinea pedis and tinea cruris, for which 
ointment was prescribed.  Otherwise, he was noted to have 
tattoos on both forearms, and a scar on the left chest and on 
the left forearm.

Clinical records from August 1995 show that he had had 
palliative reduction of excrescences of both feet.  No 
bacterial infection or ulcers were seen.  He had superficial 
heloma molli, right 4th interdigital space, but no mycotic or 
yeast infection was felt to be present.  It was noted that 
when he had shoes available, there would be compliance with 
his request for foot inlays.  On VA hospitalization from 
August to October 1995, he was noted to have a foot fungus 
for which medications were prescribed..  Tinea pedis and 
cruris was diagnosed.

Various clinical reports show that the veteran has a number 
of scars on various parts of his body, including from gunshot 
and stab wounds.

In March 2004, he was noted to have a history of Athlete's 
foot, bilaterally.

On VA dermatological examination in September 2006, the 
veteran said that about 10 years before he had begun to 
develop a white scaling rash of his groin during the summer 
months.  Naftifine, 1% gel, was to be used on his skin and 
between his toes.  On examination, he had no skin problems 
except calluses on his feet.

In assessing his claim with regard to a chronic skin 
condition, the problems manifested in service were acute and 
transitory and without residuals.  They never reflected 
evidence of a chronic fungal or other dermatological 
disability.  By his own admission, he began to have tinea 
cruris (and pedis) in the 1990's during summer months.  There 
is no established medical connection between the current 
findings and service or anything else of service origin.  The 
evidence is not equivocal in that regard, and a reasonable 
doubt to be resolved in his favor is not raised.

C.  Hypertension

On entrance examination in December 1968, the veteran's blood 
pressure was 130/80. No blood pressure problems were noted in 
service.  On the separation examination in March 1971, his 
blood pressure was 124/70.

VA outpatient clinical records from May 1989 refer to his 
blood pressure as 144/79 and 127(9)/75.  On VA admission for 
substance abuse treatment in June 1989, his blood pressure 
was 110/80.

In his initial claim for VA compensation benefits, filed in 
1991, he did not mention his blood pressure.  On VA 
examination in November 1991, his blood pressure was 138/80 
and there were no heart abnormalities.

On VA hospitalization in February 1994 and again on VA 
hospitalization from June to August 1994, he was noted to 
have benign essential hypertension, for which he was being 
given medication.


Since the mid-1990's, repeated blood pressure readings have 
been taken while he has been evaluated for other 
disabilities, and these readings are of record.  Some are 
within normal range and a few others are slightly elevated; 
diagnosis is continued of benign essential hypertension.  On 
occasion there has been some concern about compliance; 
longtime medications have included Procardia.

On a VA psychiatric evaluation in October 1996, his Axis III 
diagnosis was hypertension.

On an outpatient evaluation in April 2001, it was noted that 
he said he had been hypertensive since 1975, when it was 
discovered while he was being seen for mental health 
problems.  His hypertension was now under control with 
several medications.

On VA examination in September 2006, his blood pressure as 
124/70.  He said he had been diagnosed with hypertension in 
1973, but the examiner noted that the 1975 date seemed to 
have been confirmed in earlier documents.  The examiner 
opined that the veteran's hypertension was well controlled, 
and was not likely caused by or a result of his PTSD but 
rather his lifestyle and genetic make-up.  The examiner later 
provided an addendum in March 2007 to the effect that the 
veteran's hypertension had not been caused or aggravated by 
his PTSD.

In summary, elevated blood pressure readings were not present 
in service or for at least several years thereafter.  The 
veteran's currently fairly well controlled benign essential 
hypertension is unrelated to service, and has not been made 
worse by any service-connected disability.  The evidence in 
that regard is not equivocal, and a reasonable doubt to be 
resolved in his favor has not been demonstrated.

D.  Pes Planus with Calluses

On entrance examination in December 1968, the veteran checked 
a box indicating that he had a history of "foot problems."  
On examination, he clarified that he had had a rash in the 
past and "athlete's foot," but the veteran did not mention 
pes planus and the examiner did not note the presence of that 
disability.

The service medical records are devoid of any mention of any 
foot problems, including pes planus or calluses.  On his 
separation examination in March 1971, the veteran had neither 
complaints nor clinical findings of pes planus or calluses.

In his initial claim for VA compensation benefits, filed in 
1991, he reported having had a foot condition in service in 
1971, and said he had been seen since then by a private 
physician in 1980.  

On VA examination in November 1991, he was found to have 
calluses on the soles of both feet at the base of the 1st and 
5th metacarpals.  He said that these were painful.  There 
were no other abnormalities.  He walked with a peculiar gait 
but no limp.  On X-rays his right foot was normal.  His left 
5th MIP (metacarpal interphalangeal) joint showed subluxation 
with bony osteolysis of undetermined etiology but possibly of 
traumatic origin.  He also had a well marginated bony defect 
in the ventral lateral aspect of the left 5th metatarsal head 
without involvement of any specific articular surface.  It 
was felt that gout could not be ruled out.  The rest of the 
left foot was reportedly normal.

A VA clinical report is of record for the veteran dated in 
December 1991, then cited as a VA employee, which identified 
pes planus and keratosis.

On VA hospitalization in June to August 1994, he was found to 
have reduced excoriation on the left foot, but no mention of 
pes planus.  He had had removal of calluses on both feet. 

On VA psychiatric care in October-November 1996, the veteran 
was found to have plantar "keratonas" of the left foot, 1st 
and 5th middle phalangeal joint.

On VA examination in April 2001, the veteran was reported to 
have calluses with bilateral flat feet.  In January 2002, he 
was seen at the podiatry clinic for follow-up foot care.  He 
was noted to be vascularly patent, and was said to be doing 
excellent self care.  He had undergone palliative reduction 
of several excrescences of both feet.  

In March 2002, he was noted to have some hyperkeratosis of 
the feet and an old scar on the dorsum of the right foot.  In 
March 2004, he was noted to have calluses on his feet.   

On VA examination in September 2006, the veteran reported 
having first having had foot problems in 1974 and surgery, 
experiencing progressive problems since then with pain, 
constant in nature, and worse on walking.  On examination, he 
had tenderness over the calluses without other abnormal 
findings.  Bilateral pes planus was diagnosed.  The examiner 
noted his having reported foot problems prior to service.  
The examiner later clarified that any pre-existing or 
congenital problems had not been aggravated in service or 
increased beyond natural progress.  He further cited the lack 
of in-service foot complaints and the fact that the veteran 
himself had indicated that he started to have foot problems 
some three years after service.

In assessing the claim with regard to pes planus and calluses 
of the feet, it is acknowledged that the veteran cited having 
had foot problems prior to service, but these are somewhat 
ill-defined.  In any event, whatever he may or may not have 
had at entrance, there was no noted symptomatology at that 
time or at any time during service, or at separation, which 
would in any way reflect additional, superimposed and/or 
increased pathology in, or as a result of, service.  The 
veteran began to have foot complaints several years after 
service, and these have not been shown by competent medical 
evidence and credible opinion to be of service origin.   In 
that regard, the evidence not equivocal, and a reasonable 
doubt to be resolved in his favor has not been raised.  


ORDER

Service connection for defective hearing is denied.

Service connection for a chronic dermatological disorder is 
denied.

[Continued on next page]

Service connection for hypertension is denied.

Service connection for pes planus with calluses is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


